Hutchison, J.
(dissenting): I cannot concur in the conclusion reached with reference to the highly objectionable language admitted by the state.to have been used in the closing argument to the jury. There can be very little question but that the use of such language would entitle the defendant to a new trial, and the defendant in my judgment should not be deprived of his rights simply because the trial judge, in the absence of the actual record, did not recollect the unfair and improper language, which the state admitted as having been used in the closing argument to the jury.